Moore, J.
The defendants claim to be the owners of certain real estate by virtue of certain provisions of a will made by Michael Vreeland. The complainant claims title to the same land by virtue of the provisions of the same will. The defendants commenced a suit in ejectment against complainant to decide the question. While the ejectment suit was yet pending the bill of complaint in this case was filed. No proofs were taken, but a stipulation was filed submitting only one question to the court. In the stipulation is the following:
“That no question of fact shall be submitted to this court, for the reason that ejectment suits are now pending between the parties to this cause, in which the ques*379tions of fact can be submitted to a jury, if defendants in this cause have a right to have the facts in the matter "passed upon.”
It became apparent upon the argument of the case that this court could make no decree that would settle the controversy between the parties. The counsel were invited to submit briefs upon the following questions:
“ First. Is not the question presented in this case merely a hypothetical one ?
“ Second. In order to give the court of chancery jurisdiction, should it not have authority to finally determine the controversy ?
“ Third. As it has not that authority in this case, should it undertake to determine anything ? ”
Counsel have presented briefs. It is clear that any decree we may make will not end the controversy. The issue as presented in the ejectment suit calls for a construction of the will. This court ought not to be required to decide cases by piecemeal. We decline to hear this case as presented.
The decree of the court below dismissing the bill of complaint is affirmed, but without prejudice to any future proceeding, and without costs to either party.
Grant, C. J., and Blair, Carpenter, and McAlvav, JJ., concurred.